DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Action is in response to Applicant’s amendment filed March 0, 2022. Claims 1-4, 6, 7, 9-10, 12-16, 23, 34, and 45-46 are still pending in the present application. Claims 12-16, 34, and 46 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 23 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2020/0084631, hereinafter Zhang).
Regarding claim 1,  Zhang teaches a method for information indication, comprising: sending, by a terminal to a base station, first indication information, the first indication information being used for indicating a size of security information supported or preferred by the terminal (UE sends an attach request to an AN – par [0151]. The attach request includes … a user equipment security capability, and security requirement indication information (indicator), and the security requirement indication information is used to indicate the device security requirement and/or a service security requirement – par [0152]. Note: a user equipment security capability, and security requirement indication information teaches claimed “first indication information.” The user equipment security capability is used to represent a security protection algorithm, a key length, a key update period, and the like – par [0154]. The key length may be any one of 64 bits, 96 bits, 128 bits, 192 bits, 256 bits, and another length – par [0155]); wherein the security information comprises an integrity protection check code and/or key (The user equipment security capability is used to represent a security protection algorithm, a key length, a key update period, and the like – par [0154]).
wherein, in a case where the first indication information indicates the size of the security information preferred by the terminal (The user equipment security capability is used to represent a security protection algorithm, a key length …  – par [0154]. … Key length acceptable to the UE – par [0156], [0158]): the first indication information is used to perform, by the base station, data decoding and integrity protection verification or data decryption according to the size of the security information preferred by the terminal (The AN determines the security protection algorithm and a user plane protection key  – par [0175]. The AN determines, based on the UE security capability … that an encryption algorithm is AES and an integrity protection algorithm is AES – par [0176]. a user plane protection mechanism 1 requires a protection key length of 256 bits, and a user plane protection mechanism 2 requires a protection key length of 128 bits, the first device may use different key derivation algorithms to meet requirements of different user plane protection mechanisms for different protection key lengths (for example, HMAC-SHA1 is used to generate a 128-bit protection key, and HMAC-SHA256 is used to generate a 256-bit protection key) – par [0180]. The AN performs decryption and/or integrity check on the user plane data based on the first air interface user plane protection key – par [0187]. In other words, decryption and integrity check are performed based on encryption algorithm, e.g. being  AES,  and an integrity protection algorithm, e.g. being  AES which are determined based on UE security capability – see [0176] above. Also, it is understood the determined user plane protection key, algorithms is to match “key length” acceptable by the UE which indicated by UE security capability. As indicated above, UE security capability is part of information that reads on claimed “first indication information.” )
Regarding claim 6,  Zhang teaches a method for information indication, comprising: receiving, by a base station, first indication information sent by a terminal, the first indication information being used for indicating a size of the security information supported or preferred by the terminal (UE sends an attach request to an AN – par [0151]. The attach request includes … a user equipment security capability, and security requirement indication information (indicator), and the security requirement indication information is used to indicate the device security requirement and/or a service security requirement – par [0152]. Note: a user equipment security capability, and security requirement indication information teaches claimed “first indication information.” The user equipment security capability is used to represent a security protection algorithm, a key length, a key update period, and the like – par [0154]. The key length may be any one of 64 bits, 96 bits, 128 bits, 192 bits, 256 bits, and another length – par [0155]);
wherein, the security information comprises an integrity protection check code and/or key (The user equipment security capability is used to represent a security protection algorithm, a key length, a key update period, and the like – par [0154]), 
wherein, in a case where the first indication information indicates the size of the security information preferred by the terminal (The user equipment security capability is used to represent a security protection algorithm, a key length …  – par [0154]. … Key length acceptable to the UE – par [0156], [0158]): the first indication information is used to perform, by the base station, data decoding and integrity protection verification or data decryption according to the size of the security information preferred by the terminal (The AN determines the security protection algorithm and a user plane protection key  – par [0175]. The AN determines, based on the UE security capability … that an encryption algorithm is AES and an integrity protection algorithm is AES – par [0176]. a user plane protection mechanism 1 requires a protection key length of 256 bits, and a user plane protection mechanism 2 requires a protection key length of 128 bits, the first device may use different key derivation algorithms to meet requirements of different user plane protection mechanisms for different protection key lengths (for example, HMAC-SHA1 is used to generate a 128-bit protection key, and HMAC-SHA256 is used to generate a 256-bit protection key) – par [0180]. The AN performs decryption and/or integrity check on the user plane data based on the first air interface user plane protection key – par [0187]. In other words, decryption and integrity check are performed based on encryption algorithm, e.g. being  AES,  and an integrity protection algorithm, e.g. being  AES which are determined based on UE security capability – see [0176] above. Also, it is understood the determined user plane protection key, algorithms is to match “key length” acceptable by the UE which indicated by UE security capability. As indicated above, UE security capability is part of information that reads on claimed “first indication information.”)
Regarding claim 23,  Zhang teaches claim 1 and further teaches an apparatus for information indication, comprising a processor and a memory, wherein the memory includes computer readable instructions, which when executed by the processor, performs the method according to claim 1 (UE inherently includes memory and processor similar to FIG. 20, par [0830]-[0833]).
Regarding claim 45,  Zhang teaches claim 1 and further teaches a non-transitory computer readable storage medium, storing computer executable instructions, which when executed by a processor, performs the method of claim 1. (UE inherently includes memory having instructions for a processor similar to FIG. 20, par [0830]-[0833]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2020/0260283).
Regarding claim 2,  Zhang teaches claim 1 but fails to teach wherein, the sending, by the terminal to the base station, the first indication information comprises: sending, by the terminal to the base station, the first indication information through a Radio Resource Control (RRC) message, during a process of establishing, by the terminal, an RRC connection; wherein, the RRC message is an RRC message sent by the terminal to the base station before Access Stratum (AS) security activation.
However, Hu teaches wherein, the sending, by the terminal to the base station, the first indication information comprises: sending, by the terminal to the base station, the first indication information through a Radio Resource Control (RRC) message, during a process of establishing, by the terminal, an RRC connection (in RRC connection resume process, in operation 301, terminal sends a connection resume request message to a target base station – par [0115], including  a short message authentication code for integrity – par [0119]); wherein, the RRC message is an RRC message sent by the terminal to the base station before Access Stratum (AS) security activation (upon operation 301, terminal receives a first message – par [0239] The terminal may determine, according to the first instruction information, that the access stratum key does not need to be updated. Therefore, when the terminal generates the first integrity protection key based on the first integrity protection algorithm and the current access stratum key, the used current access stratum key – par [0240]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hu in Zhang to improve communication security.
Regarding claim 3,  Zhang in view of Hu teaches claim 2 and Hu further teaches  wherein, the RRC message is an RRC connection establishment request message or an RRC connection establishment completion message (in RRC connection resume process, in operation 301, terminal sends a connection resume request message to a target base station – par [0115]).
Regarding claim 7,  Zhang teaches claim 6 but fails to teach wherein, the receiving, by the base station, the first indication information sent by the terminal, comprises: receiving, by the base station, the first indication information sent by the terminal through an RRC message, during a process of establishing, by the terminal, an RRC connection; wherein, the RRC message is an RRC message sent by the terminal to the base station before AS security activation.
However, Hu teaches wherein, the receiving, by the base station, the first indication information sent by the terminal, comprises: receiving, by the base station, the first indication information sent by the terminal through an RRC message, during a process of establishing, by the terminal, an RRC connection (in RRC connection resume process, in operation 301, terminal sends a connection resume request message to a target base station – par [0115], including  a short message authentication code for integrity – par [0119]); wherein, the RRC message is an RRC message sent by the terminal to the base station before AS security activation (upon operation 301, terminal receives a first message – par [0239] The terminal may determine, according to the first instruction information, that the access stratum key does not need to be updated. Therefore, when the terminal generates the first integrity protection key based on the first integrity protection algorithm and the current access stratum key, the used current access stratum key – par [0240]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hu in Zhang to improve communication security.
Regarding claim 9,  Zhang teaches claim 6 but fails to teach  wherein, in a case of switching, the method further comprises: sending, by the base station to a target base station, the first indication information through a message of a switching process; or, sending, by the base station to a core network, the first indication information through the message of the switching process, so that the core network sends the first indication information to the target base station through the message of the switching process
However, Hu teaches wherein, in a case of switching, the method further comprises: sending, by the base station to a target base station, the first indication information through a message of a switching process (The source base station adds the obtained security capability of the terminal to a context response message, and sends the context response message to the target base station – par [0123]); or, sending, by the base station to a core network, the first indication information through the message of the switching process, so that the core network sends the first indication information to the target base station through the message of the switching process.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hu in Zhang to improve communication security.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hahn et al. (US 2018/0063135, hereinafter Hahn).
Regarding claim 4,  Zhang teaches claim 1 but fails to teach wherein, in a case where the first indication information indicates the size of the security information supported by the terminal: the first indication information is used to select, by the base station, a size of security information between the base station and the terminal according to the size of the security information supported by the terminal, and configure for the terminal, in a command of AS security activation, the size of the security information for an AS layer selected by the base station.
However, Hahn teaches wherein, in a case where the first indication information indicates the size of the security information supported by the terminal: the first indication information is used to select, by the base station, a size of security information between the base station and the terminal according to the size of the security information supported by the terminal, and configure for the terminal, in a command of AS security activation, the size of the security information for an AS layer selected by the base station (FIG. 5a: UE sends attach request via eNB including UE Network Capability.  Network Capability is used to adjust supported key size – par [0216]. FIG. 5c: enB selects encryption/ integrity algorithm and sends AS security Node command to UE, including MAC-I).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hahn in Zhang to facilitate performing authentication regardless of the service provided to UE.
Regarding claim 10,  Zhang teaches claim 6 but fails to teach wherein, in a case where the first indication information indicates the size of the security information supported by the terminal: the first indication information is used to select, by the base station, a size of security information between the base station and the terminal according to the size of the security information supported by the terminal, and configure for the terminal, in a command of AS security activation, the size of the security information for an AS layer selected by the base station.
However, Hahn teaches wherein, in a case where the first indication information indicates the size of the security information supported by the terminal: the first indication information is used to select, by the base station, a size of security information between the base station and the terminal according to the size of the security information supported by the terminal, and configure for the terminal, in a command of AS security activation, the size of the security information for an AS layer selected by the base station (FIG. 5a: UE sends attach request via eNB including UE Network Capability.  Network Capability is used to adjust supported key size – par [0216]. FIG. 5c: enB selects encryption/ integrity algorithm and sends AS security Node command to UE, including MAC-I).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hahn in Zhang to facilitate performing authentication regardless of the service provided to UE.

Response to Arguments
Applicant's arguments filed March 04, 2002 have been fully considered but they are not persuasive.
In the arguments regarding “Election/Restriction” issue, applicants argues that the amended claims includes “special technical feature” (page 7.) However, the Examiner submits that Zhang anticipates those features (see the rejection of claim 1 and 6 above), therefore, the features are not special technical feature. However, during the prosecution, claim rejoinder will be considered if the groups include the same special feature.
Further Applicant argues that the limitations “wherein, in a case where the first indication information indicates the size of the security information preferred by the terminal: the first indication information is used to perform, by the base station, data decoding and integrity protection verification or data decryption according to the size of the security information preferred by the terminal” overcome Zhang teachings because operations… are not performed “according to the size of the security information preferred by the terminal”
The Examiner respectfully disagrees. As indicated in the rejection above : Zhang’s user equipment security capability, and security requirement indication information included in the attachment request sent by a user equipment (see [0152]) teach the claimed “first indication information”.
Further Zhang teaches “AN determines the security protection algorithm …”  ( par [0175]) also “AN determines, based on the UE security capability … that an encryption algorithm is AES and an integrity protection algorithm is AES” (par [0176]). AN then “performs decryption and/or integrity check on the user plane data” (par [0187]). In other words, decryption and integrity check are performed using algorithm determined based on UE security capability, which is “first indication information.” Therefore, Zhang teaches the first indication information is used to perform, by the base station, data decoding and integrity protection verification or data decryption according to the size of the security information preferred by the terminal.
Also, Zhang further teaches “AN determines the-… a user plane protection key”  ( par [0175]).   “user plane protection mechanism 1 requires a protection key length of 256 bits, and a user plane protection mechanism 2 requires a protection key length of 128 bits, the first device may use different key derivation algorithms to meet requirements of different user plane protection mechanisms for different protection key lengths (for example, HMAC-SHA1 is used to generate a 128-bit protection key, and HMAC-SHA256 is used to generate a 256-bit protection key)” (par [0180]). AN then performs “performs decryption and/or integrity check on the user plane data based on the first air interface user plane protection key” (par [0187]). It should be noted, key length such as 128 bits, 256 bits are to satisfy a key length indicated by user equipment security capability (par [0154]) which is “first indication information.”   Note that “Key length acceptable to the UE (par [0156], [0158]), indicated that UE might not accept key length other than required. Therefore, Zhang teaches the first indication information is used to perform, by the base station, data decoding and integrity protection verification or data decryption according to the size of the security information preferred by the terminal.
Therefore, the Examiner submits that Zhang anticipates the newly amended claims 1 and 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642